On the Fall Circuit of 1827, his Honor, Judge Norwood, vacated the grant, for reasons which it is unnecessary to state, as they were not discussed in this Court and no opinion was given upon them.
The case came here upon the appeal of the defendants, and Badger, for them, objected that the patentees were not parties; he contended that this must be the case, because the judgment being in rem., otherwise they might be affected by a suit which they had no opportunity of defending.
We think it is irregular and erroneous to vacate a grant without making the patentee a party, if he is living, or his heirs if he is dead, and that an allegation of the patentee having assigned all his rights under the grant, will not dispense with the necessity of making him a party.
Let the judgment be reversed.*
* Another case at the instance of the same plaintiff was decided upon precisely the same grounds. *Page 283 
(428)